Citation Nr: 1610190	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from September 24, 2009 to December 20, 2009, in excess of 40 percent from December 21, 2009 to April 12, 2012, and in excess of 20 percent from April 13, 2012, for residuals from a lumbar strain. 
 
2.  Entitlement to service connection for a bilateral lower extremity nerve disorder, to include as secondary to residuals from a lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 1976 and from November 1984 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

These matters were previously before the Board in June 2015 when they were remanded for additional development.  As will be discussed below, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability was raised by the record.  The TDIU claim is therefore recognized as part and parcel of the increased rating appeal before the Board.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed claims to establish service connection for a leg condition as secondary to his service-connected lumbar strain.  The AOJ characterized the Veteran's claims as a claim for bilateral radiculopathy, also claimed as lower extremity sciatica.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include any bilateral lower extremity nerve disorder, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for a right knee disability, a cervical spine disability, a right shoulder disability, and an increased rating for gastroesophageal reflux disease have been raised by the record in a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 remand, the Board directed that the Veteran be provided VA examination to determine the nature and severity of his service-connected residuals of lumbar strain.  While the Veteran was provided VA examination in July 2015, the Board finds that the examination report is inadequate.  That examination does not substantially comply with the prior Board directive.  

Specifically, while the examiner stated that the Veteran had pain during flexion and extension that caused additional functional loss, the examiner did not specify the degree at which the Veteran's pain resulted in additional functional loss.  She indicated that providing such an estimation would be purely speculative in nature without any supporting rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 390   (2010) (holding that a medical opinion that states that no conclusion may be reached without resorting to speculation must explain the basis for such an opinion).  Additionally, the examiner noted that electromyography (EMG) and nerve conduction velocity (NCV) testing in March 2015 did not indicate left lumbar radiculopathy, but did show low lumbar left posterior rami irritability.  The examiner failed to explain whether the latter diagnosis was related to the Veteran's lumbar strain.  Additionally, the examiner did not state whether EMG or NCV testing was conducted to determine whether the Veteran had right lower extremity radiculopathy.  As the June 2015 examination report is inadequate, on remand the Veteran must be provided an adequate VA examination.  

Evidence obtained on remand indicates that there are outstanding VA and private treatment records.  Specifically, VA treatment records noted that the Veteran had upcoming VA outpatient appointments scheduled in October 2015, and December 2015.  VA treatment records subsequent to September 2015 have not been associated with the record.  Additionally, a September 2015 VA treatment record noted that the Veteran underwent a vocational rehabilitation assessment.  As the record indicates that there may be separately stored VA vocational rehabilitation records, on remand, all outstanding VA treatment records, to include any outstanding all vocational rehabilitation records and determinations, must be associated with the record.  

With regard to the Veteran's TDIU claim, SSA records indicate that the Veteran has been unemployed since May 2007.  Additionally, SSA determined that the Veteran was disabled inter alia due to a disorder of the back.  Accordingly, the issue of TDIU is before the Board and must be developed. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for the Veteran dated from September 2015 to present and any VA vocational rehabilitation records or determinations.  All attempts to obtain these records must be documented in the claims file. 

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated private treatment records related his service-connected disabilities, to include Vega Baja Radiology Center.  If any private records are identified, the RO must make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, and (3) that the claim will be rating based on the evidence available, and (4) if the records are later submitted, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability and any associated neurological symptoms, to include any bilateral lower extremity neurological symptoms.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including range of motion testing, should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.

a.  The examiner should identify the existence, and frequency or extent, as appropriate, of all orthopedic and neurological symptoms associated with the Veteran's lumbar strain residuals, including the Veteran's report of lower extremity radiculopathy and fecal incontinence. 

b.  On range of motion testing, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

c.  The examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's lumbosacral degenerative changes with associated severe neural foramina narrowing were caused or aggravated (permanently worsened) by the Veteran's service connected lumbar strain.

In doing so, the examiner should reconcile his or her opinion with those provided in the May 2007, January 2008, April 2012, November 2012, and July 2015 examination reports. 

d.  With regard to any lower extremity neurological symptoms, the examiner should:

i.  Identify any diagnosable lower extremity neurological disorder, to include bilateral lower extremity radiculopathy, sciatica, lumbar posterior rami irritability, peripheral neuropathy and peripheral nerve disease.  

In doing so, the examiner should reconcile his or her diagnoses with the diagnoses of record, to include those provided by the May 2007 and January 2008 VA examination reports, the December 2010 EMG/NCV, as well as the April 2012, November 2012, and July 2015 examination reports. 

ii.  Whether it is at least as likely as not (50 percent or greater) that any diagnosed lower extremity neurological disorder is related to active service. 

iii.  Whether it is at least as likely as not (50 percent or greater) that any diagnosed lower extremity neurological disorder was caused or aggravated (permanently worsened) by a service connected disability (to specifically include residuals from a lumbar strain).

e.  If the examiner finds that the Veteran's lumbosacral degenerative changes with associated severe neural foramina narrowing or any diagnosed neurological disorder is not related to the Veteran's service-connected lumbar strain residuals, to the extent possible, the examiner should distinguish between any orthopedic and neurological symptoms attributable to his service-connected lumbar strain and those attributable to his non-service connected back or neurological disorders.  If this is not possible, the examiner should explain why.  

4.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to include sending the Veteran appropriate notice and collecting and verifying information concerning the Veteran's complete educational and occupational history and providing him a VA examination with a vocational specialist, to determine to what extent the Veteran's service-connected disability impact his ability to gain and maintain substantially gainful employment.

5.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) is not met for any period on appeal, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

